DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 12/24/2020.
Claims 1-14 are pending. 
Specification
The abstract of the disclosure is objected to because of the use of.  Correction is required.  See MPEP § 608.01(b). The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are generally narrative and indefinite, failing to conform with current U.S. practice and are not in proper format. For purposes of examination below under 35 USC 103, each limitation is addressed as if required, but the claims should be amended to conform with current US practice. For example, there are currently no steps in the process claims. 
Claim 1 recites “The prehydrogenation catalyst comprises a carrier and active ingredients . . . the surface of the carrier loads one or more of active ingredients cobalt, molybdenum, nickel, and tungsten, and based on oxides, the active ingredient content is between 0.1% and 15.5%”. It is unclear if the active ingredient in the second and third recitation is the same as the first or an additional active ingredient. Similarly, claims 2-14 which depend on claim 1 are rejected. 
Claim 1 recites tungsten-doped lanthanum ferrite and active ingredient on the carrier is tungsten. It is unclear if these are separate required tungsten additions or if the tungsten of the tungsten doped carrier satisfies the tungsten added to the carrier as the active ingredient. Similarly, claims 2-14 which depend on claim 1 are rejected.
Claims 1, 4 and recite carrier with a macroporous structure. Such is not a term in the art or defined in the specification. It is unclear what is meant  by “macroporous structure” outside of having the percentage of macropores to total pores as claimed.  Similarly, claims 2-3, 5-14 which depend from claim 1 are rejected. 
Claims  1, 4  recite “tungsten-doped lanthanum ferrite with micro-mesopores”. It is unclear what is meant by “micro-mesopores”. The term is not a term of art and is not defined in the specification. Similarly, claims 2-3, 5-14 which depend from claim 1 are rejected. 
Claim 1 recites “adding lanthanum nitrate and ferric nitrate to the citric acid”. Citric acid was added to water in the previous step, thus it should be to the citric acid water mixture, the dilute citric acid, or similar recitation. Similarly, claims 2-14 which depend on claim 1 are rejected. 
Claim 1 recites “preparation method of the tungsten-doped lanthanum ferrite comprising . . . adding [X] in an amount which is 0.1-9wt% of the tungsten-doped lanthanum ferrite”. It is not clear the amount used because the amount is relative to the tungsten-doped lanthanum ferrite not yet formed. Similarly, claims 2-14 which depend on claim 1 are rejected.
Claim 1 recites “(based on oxides, the tungsten content accounts for 0.1-8wt% of the tungsten-doped lanthanum ferrite)”. This renders the claim indefinite because it is unclear whether the limitations is part of the claimed invention.  See MPEP § 2173. Similarly, claims 2-14 which depend on claim 1 are rejected.
Claim 1 recites “adding lanthanum nitrate and ferric nitrate to the citric acid and stirring to lanthanum nitrate and ferric nitrate”. It is unclear what “stirring to lanthanum nitrate and ferric nitrate” conveys. Similarly, claims 2-14 which depend on claim 1 are rejected. 
Claims 7, 8 and 9 recite “mixing well” and “kneading well” which are relative terms which renders the claim indefinite. The term “well” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similarly, claims 10-11 which depend on claim 9 and 7 are rejected
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771